DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters:
Fig. 1, The reference numeral “25”;
Fig. 2, The reference numeral “90”; are not mentioned in the description.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10, 11, 15-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neilsen (S 2017/0251727).
Regarding claim 1, Neilsen discloses a dispersion device ENDS comprising: a first dispersion generating system FA; a second dispersion generating system SA; and an outlet end element (one or more) AI, AAI, MP including, a first outlet AI, corresponding to the first dispersion generating system, and a second outlet corresponding to the second dispersion generating system, (see, Paragraph 0223, lines 4-7; which states that, “each atomizer FA, SA is positioned in a separate inner air passages IAP”, also see 0224).
Regarding claim 2, Neilsen discloses a divider separating the first dispersion generating system and the first outlet from the second dispersion 
Regarding claims 3 and 4, Neilson discloses 3. The dispersion device of claim 1, wherein the first dispersion generating system is configured to vaporize a first pre-vapor formulation into a first vapor having particles of a first size, and the second dispersion generating system is configured to aerosolize a first pre-aerosol formulation into a first aerosol having particles of a second size and the first size and the second size are different (see paragraph 0225, which states that, “by controlling the flow velocity differently and independently for each atomizer FA, SA, the aerosol particle size from may be controlled differently and independently for each atomizer FA, SA. By controlling the aerosol particle size for the content of the nicotine container NC and the additive container AC, respectively, the content of each container NC, AC may be, at least to some degree”. 
Regarding claim 5, Neilsen discloses a first cartridge contains the first pre-vapor formulation and a second cartridge contains the first pre-aerosol formulation, the first pre-vapor formulation and the first pre-aerosol formulation (the content of the nicotine container NC and the additive container AC) being different. 

Regarding claim 11, Neilsen discloses an outer housing CAS containing the first dispersion generating system FA and the second dispersion generating system SA; and a divider defining first and second passages in the outer housing, the first dispersion generating system being in the first passage and the second dispersion generating system being in the second passage. It is to be noted that FA and SA are separate atomizer and are placed parallel the between FA & SA and the surrounding wall of FA & SA works as divider, and also FA & SA are spaced in separate air passages IAP.

    PNG
    media_image1.png
    452
    459
    media_image1.png
    Greyscale
Regarding claims 15 and 16,  Neilson discloses  wherein the second dispersion generating system includes, a pre-aerosol formulation reservoir AC/NC configured to contain a pre-aerosol formulation, an inner tube INT (see annotated fig.) defining a central channel through the pre-aerosol formulation reservoir, and a vibrator (be part of ) ECA configured to vibrate the pre-vapor formulation to generate a vapor (as it controls delivery of AC and NC and generator respective vapor, and vibrator is plate which controlled by ECA and contacts the pre-vapor formulation reservoir.

Regarding claim 19, Neilson discloses a first cartridge AC including the first dispersion generating system; and a second cartridge NC including the second dispersion generating system, the first cartridge and the second cartridge contacting the outlet end element.
Regarding claim 20, Neilson discloses each of the first cartridge and the second cartridge includes an air inlet.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6-9, 12-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Neilson in view of Halevi (US 2018/0017980). 

However, Neilson does not disclose, the second dispersion generating system SA includes a heatless vapor generator and (claim 7) the second dispersion generating system includes an ultra-sonic generator or a vibrator configured to generate the first aerosol.
Halevi Paragraph 0035, discloses at least one cold vaporizing moisture source 104 uses ultrasonic generator 104′ or nozzles for generating cold vapors. In another specific embodiment, said at least one hot vaporizing moisture source 105 uses heat- or steam-generator (e.g. heaters 105′) for generating hot vapors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have use ultrasonic generator or nozzles for generating cold vapors. In another specific embodiment, said at least one hot vaporizing moisture source uses heat- or steam-generator (e.g. heaters 105′) for generating hot vapors as taught by Halevi, in order to avoid any alteration of temperature and have consistant air flow.
Regarding claim 8, Neilson as modified by Halevi discloses all the claimed limitations except for the first outlet is at a center of the outlet end element. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the first outlet is at a center of the outlet end element, since it has been held that rearranging parts of an invention 
Regarding claim 9, Neilson as modified by Halevi discloses the second outlet includes first and second parts at end portions of the outlet end element, it is to be noted that outlets can be spliced or spited, or can be considered as the collection of numbers of (first second) parts, as there is no particular structure of the first and second parts are defined or claimed.

    PNG
    media_image2.png
    453
    759
    media_image2.png
    Greyscale
Regarding claim 12, Neilson as modified by Halevi discloses wherein the divider (the wall of AC and NC) extends to the outlet end element MP, IA, IAP (see fig. 4A) and separates the first outlet O1 and the second outlet O2.
Regarding claim 13, Neilson as modified by Halevi discloses the outer housing defines a first opening OP1 through a surface of the outer housing, the first dispersion generating system defines a second opening OP2, and the first opening and the second opening align.
Regarding claim 14,  discloses Nielson discloses all the claimed limitations except for the first dispersion generating system includes, a sonicator ECA configured to exert a force on a pre-aerosol formulation of AC, NC, and a mesh plate  (see paragraph  0114) adjacent to the pre-aerosol formulation, the mesh plate TE (see fig. 6) defining holes (fig. 6) such that an 
Regarding claim 18, Neilson discloses all the claimed limitations except for the first outlet and the second outlet are angled with respect to a longitudinal axis of the dispersion device. 
However, it would have been obvious to the first outlet and the second outlet are angled with respect to a longitudinal axis of the dispersion device since applicants have presented no explanation that these particular configurations of the  first and second outlets are significant or are anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of vapor flow in different directions, and since a change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831